Name: Commission Regulation (EEC) No 2475/88 of 5 August 1988 amending Regulation (EEC) No 720/88 fixing, for the period 1 January to 31 December 1988, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 8 . 88 Official Journal of the European Communities No L 213/17 COMMISSION REGULATION (EEC) No 2475/88 of 5 August 1988 amending Regulation (EEC) No 720/88 fixing, for the period 1 January to 31 December 1988 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), amended by Regulation (EEC) No 1920/87 (2), and in particular Article 14 thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal (3), as last amended by Regulation (EEC) No 1726/87 (4), provides for the drawing up of a forecast supply balance in respect of each year for certain products in the oils and fats sector ; whereas the balance for the period 1 January to 31 December 1988 was adopted by the Commission Decision of 18 March 1988 ; whereas Article 1 (3) of Regulation (EEC) No 1184/86 provides for the quarterly revision, where necessary, of the said supply balance ; whereas, to take proper account of the new statistical data in the Commission's possession concerning production and consumption of the said products, the abovementioned supply balance should be revised and Commission Regulation (EEC) No 720/88 0, which fixes the maximum quantity of certain products of that sector to be released for consumption and imported into Portugal for the period 1 January to 31 December 1988 , should be corrected accordingly ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 720/88 is amended as follows : 1 . In paragraph 1 '65 000' and ' 110 000' are hereby replaced by '85 000' and ' 126 000' respectively. 2 . In paragraph 2 of that Regluation '65 000' and '98 000' are hereby replaced by '85 000' and '114 000' respec ­ tively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1988 . For the Commission Frans ANDRIESSEN Vice-President \ (') OJ No L 53, 1 . 3 . 1986, p . 51 . 0 OJ No L 183, 3 . 7 . 1987, p. 18 . (3) OJ No L 107, 24. 4. 1986, p. 23 . (&lt;) OJ No L 163, 22. 6 . 1987, p. 17. O OJ No L 74, 19. 3 . 1988, p. 47.